  Case 3:20-cv-01048-JPG Document 16 Filed 05/10/21 Page 1 of 2 Page ID #66




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BILLY CLARK,                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
        vs.                                       )       Case No. 20-cv-01048-JPG
                                                  )
TERRY GALLION,                                    )
JOHN D. LAKIN,                                    )
and MADISON COUNTY, ILLINOIS,                     )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

        On October 2, 2020, Defendants Terry Gallion, John Lakin, and Madison County, Illinois,

filed a Notice of Removal in this District. (Doc. 1). Plaintiff Billy Clark, a former inmate at

Madison County Jail, filed the underlying civil rights complaint pursuant to 42 U.S.C. § 1983 in

the Third Judicial Circuit for Madison County, Illinois. (Doc. 1-2). In the Complaint, he asserted

claims against the defendants for violations of his constitutional rights that occurred in connection

with pat down searches for weapons and contraband. (Id. at 1-5). He requested money damages.

(Id. at 8). Plaintiff did not object to removal, and the Court found that it was proper. (Doc. 15).

        The Court screened the Complaint and addressed Defendants’ Motions to Dismiss Pursuant

to Federal Rule of Civil Procedure 12(b)(6). (Docs, 7, 8, 11, and 15). After finding that the

Complaint violated Rules 8 and 10 of the Federal Rules of Civil Procedure and also failed to state

a claim for relief against any defendants, the Court dismissed the Complaint on April 5, 2021.

(Doc. 15). However, Plaintiff was granted leave to file a First Amended Complaint on or before

May 3, 2021. (Id.). He was warned that failure to do so would result in dismissal of the action.

(Id. at 7).

                                                 1
 Case 3:20-cv-01048-JPG Document 16 Filed 05/10/21 Page 2 of 2 Page ID #67




       Plaintiff missed the deadline for filing the First Amended Complaint. A week has passed

since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Order (Doc. 15) to file a First Amended

Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b).

                                             Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 15)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). If Plaintiff wishes to appeal this Order,

he may file a notice of appeal with this Court within thirty days of the entry of judgment. FED. R.

APP. 4(a)(1)(A). If Plaintiff does choose to appeal, he will be liable for the $505.00 appellate filing

fee irrespective of the outcome of the appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999). He must list each of the issues he intends to appeal in the notice of appeal.

Moreover, if the appeal is found to be nonmeritorious, Plaintiff may incur a “strike.” A proper

and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day

appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-

eight (28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: May 10, 2021                             s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge



                                                  2
